                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON




1                                                              Jun 21, 2019
                                                                   SEAN F. MCAVOY, CLERK


2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     AARON JOSEPH CUNNINGHAM,                     No. 2:19-cv-00028-SMJ
5
                                Plaintiff,
6                                                 ORDER DISMISSING ACTION
                  v.
7
     FEDERAL OFFICER JOHN DOE 1,
8    FEDERAL OFFICER JOHN DOE 2,
     and UNITED STATES OF AMERICA,
9
                                Defendants.
10

11         By Order filed April 22, 2019, the Court directed Plaintiff Aaron Joseph

12   Cunningham to comply with 28 U.S.C. § 1915(a)(2), which requires a prisoner

13   seeking to bring a civil action without prepayment of the filing fee to submit a

14   certified copy of his trust fund account statement (or institutional equivalent) for

15   the six months immediately preceding the filing of the complaint. ECF No. 9. In the

16   alternative, the Court instructed Plaintiff to pay the $400.00 fee ($350.00 filing fee,

17   plus $50.00 administrative fee) to commence this action under 28 U.S.C. § 1914.

18   Id.

19         Mail sent to Plaintiff at the Spokane County Jail was returned as

20   undeliverable on April 29, 2019, with the notation “Not in Jail.” ECF No. 10.




     ORDER DISMISSING ACTION - 1
1    Plaintiff has not kept the Court apprised of his current address and has filed nothing

2    further in this action. Therefore, IT IS ORDERED that this action is DISMISSED

3    without prejudice.

4             IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

5    enter judgment, provide copies to Plaintiff at his last known address, and close the

6    file. The Court certifies any appeal of this dismissal would not be taken in good

7    faith.

8             DATED this 21st day of June 2019.

9
                          _________________________
10                        SALVADOR MENDOZA, JR.
                          United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING ACTION - 2
